Matter of DC v Selfhelp Community Servs., Inc. (2017 NY Slip Op 05571)





Matter of DC v Selfhelp Community Servs., Inc.


2017 NY Slip Op 05571


Decided on July 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2017

Friedman, J.P., Renwick, Andrias, Moskowitz, Gesmer, JJ.


4436 402790/10

[*1]In re DC, Petitioner-Appellant,
vSelfhelp Community Services, Inc., Respondent.


Marvin Bernstein, Mental Hygiene Legal Service, New York (Diane G. Temkin of counsel), for appellant.

Order, Supreme Court, New York County (Andrea Masley, J.), entered on or about March 3, 2016, which, to the extent appealed from as limited by the briefs, restored the guardianship proceeding to the calendar, reappointed the same court evaluator, and ordered an initial guardianship hearing on the petition, unanimously reversed, on the law, without costs, and the order vacated.
There was no basis to restore the proceeding, to reappoint the court evaluator or to schedule a hearing, because there was no request for this relief. Indeed, HRA has determined that DC is no longer eligible for adult protective services because she has "sufficient mental and physical capacity."
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2017
CLERK